Title: From George Washington to the Board of War, 10 February 1780
From: Washington, George
To: Board of War


          
            Gentlemen
            Head Quarters Morris Town 10th Feby 1780.
          
          I have, agreeable to the Resolve of Congres⟨s⟩ of the 12th Novemr, formed a regimental arrangement of the eleven

Companies of Artificers at pres[ent] acting in a detached manner under the direction of the Quarter Master General—who I have consulted on the occasion, as being better acquainted with the merits of the Officers, and the nature of the service, than I could possibly be.—I have concluded to form the Regt in ten Companies—No. 1. contains the names of the Officers at present of the eleven Companies, wit⟨h⟩ their relative Ranks and pretensions. No. 2. such of them as are recommended for promotion and for contin⟨u⟩ance in the service, and those recommended for new Commissions—No. 3. The number of Comm. and Staff Officers, and privates of which the Regim. is to consist—No. 4. A Roll of the Artificers at present in service, with their terms of inlistment. By this last you will perceive the necessity of an early attention to recruiting the Corps—or being obliged to add to the heavy deduction already made from the Line of the Army—by taking Men of this Class from it. The 10th Captaincy and some Subs are yet vacant—The Quarter Master General has some persons in View to fill those places and will shortly recommend them.
          Colo. Baldwin the Commandant of the Corps will have the honor of delivering this to the Board and will be able to give them any further insight which they may require into the nature of the Business—The Commissions for the Officers who are nominated may be delivered to him.
          It is my wish, as I before mentioned, that measures may be immediately taken to recruit the Corps to the establishment, if the plan is approved—and I think we might with safety adopt a measure, which has not been thought expedient in the line of the Army, which is, the inlistment of those deserters from the Enemy who are mechanics of the kind wanted. Being remote from danger in this Corps, they will not have the same inducements to return again to the enemy, as if they were of the line. The fear of being taken, generally operates so powerfully upon them, that they often go back, rather than run the risque—If this should be approved it will be necessary to insert it in Colo. Baldwins recruiting instructions, as there is a Resolve of Congres⟨s⟩ existing, against inlisting deserters, except by special licence—It will also be necessary should orders be given to recruit to furnish the Colo. with a sum of Money, as the military Chest is barely adequate to the pay an⟨d⟩ contingent Expences of the Army. I have the honor &c.
         